Citation Nr: 1235816	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-35 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2012, the Veteran presented personal testimony before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds additional development is warranted before the Board can decide the issue on appeal, which is described below.

The evidence shows that the Veteran participated in VA's vocational rehabilitation program and that it was determined in November 2010 that it was not feasible for the Veteran to benefit from a program designed to assist him with obtaining gainful employment.  See November 2010 letter from a VA rehabilitation counselor.  The vocational rehabilitation folder is not associated with the claims file and is relevant to the issue on appeal.  Thus, VA needs to obtain the folder and associate it with the claims file.  

Additionally, at the May 2012 hearing, the Veteran testified he was in receipt of Social Security Administration (SSA) disability benefits, but was unable to state what disability or disabilities upon which the benefits were awarded.  See transcript on page 13.  The Board finds that an attempt to obtain the SSA records must be made, as they are potentially relevant to the issue on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

At the time of the May 2012 hearing, the undersigned noted that the most recent VA treatment records were from January 2007.  The RO obtained VA treatment records from January 2007 to September 2011.  Any records since September 2011 should be obtained.

Lastly, the last time VA examinations were provided to determine whether the Veteran was able to obtain and sustain gainful employment was in 2006, which is six years ago.  The Board finds that a current VA examination is warranted to determine whether the Veteran is prevented from obtaining and sustaining gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of any non-VA medical providers who have information that is relevant to this appeal.  After securing the necessary authorizations for release of this information, the AMC should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain the Veteran's VA vocational rehabilitation folder.  

3.  Obtain VA medical records pertaining to the Veteran that date from September 2011.

4.  After the above development is completed, schedule the Veteran for a VA examination to provide an opinion regarding the occupational impairment caused by the service-connected disabilities.  The claims file must be provided to the examiner for review.  The examiner should be informed that the Veteran is service connected for the following disabilities at the following disability evaluations: 

(i) PTSD						50 percent
(ii) Residuals of gunshot wound to left 
   forearm with bad alignment:		10 percent
(iii) Donor site scar, left iliac crest: 		10 percent
(iv) Peripheral neuropathy of left upper
   extremity		 			10 percent
(v) Osteoarthritis of left wrist and elbow	10 percent 
(vi) Multiple scars on left forearm		10 percent 
(vii) Donor graft scars, right thigh		  0 percent 
(viii) Pseudofolliculitis barbae			  0 percent 

The examiner is asked to answer whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure and follow substantially gainful employment as a result of the service-connected disabilities, taking into account his education level and work background, but not his age or other non-service connected disabilities.  

If the Veteran's service-connected disabilities do not singly or cumulatively render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

The examiner must provide a complete rationale for any stated opinion.

5.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand. The examination report should be returned to the examiner if deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then, re-adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

